 



EXHIBIT 10.2
(SBS LOGO) [g10238sbslogobig.gif]
October 1, 2007
Mitchell Yelen
c/o Pinchasik, Strongin, Muskat, Stein & Company, P.A.
3225 Aviation Avenue, Suite 500
Miami, FL 33133 USA
Dear Mitchell Yelen:
Pursuant to the terms and conditions of the Spanish Broadcasting System, Inc.,
1999 Stock Option Plan for Non Employee Directors (the “Plan”), you have been
granted a Non-Qualified Stock Option to purchase 50,000 shares (the “Option”) of
Class A common stock as outlined below.

     
Granted To:
  Mitchell Yelen
 
  ID# Yelen
 
   
Grant Date:
  September 28, 2007
Option Granted:
  50,000
Option Price per Share:
  $2.58                     Total Cost to Exercise: $129,000.00
Expiration Date:
  September 28, 2017           unless terminated earlier.
Vesting Schedule:
  20% immediately, 20% each year
 
  10,000 on 09/28/2008
 
  10,000 on 09/28/2009
 
  10,000 on 09/28/2010
 
  10,000 on 09/28/2011
 
   
 
   
Transferability:
  Not transferable except in accordance with the Plan.

(.s. illegible) [g10238g10238e01.gif]
By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all the terms and conditions of the Option and the Plan.
(.s. Mitchell Yelen) [g10238g10238e02.gif]
 
SBS Tower 2601 SOUTH BAYSHORE DRIVE, PENTHOUSE II COCONUT GROVE, FLORIDA 33133
TEL (305) 441-6901 FAX (305) 446-5148


